This is an action to recover damages for the death of plaintiff's intestate, who was struck and killed by an engine owned and operated by defendant Southern Railway Company, while she was walking on defendant's track.
From judgment dismissing the action as of nonsuit at the close of all the evidence, plaintiff appealed to the Supreme Court, assigning error in the judgment.
The Court being evenly divided in opinion, Justice Brogden, not sitting, the judgment of the Superior Court is affirmed, as the disposition of this appeal, without becoming a precedent, in accordance with the practice of the Court. See Trust Co. v. Hood, 207 N.C. 862, 177 S.E. 16.
Affirmed.